Citation Nr: 0321065	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-42 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss prior to November 21, 
2002.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss from November 21, 2002, 
forward.

3.  Entitlement to an increased disability rating for otitis 
media with bilateral mastoiditis, status post left 
mastoidectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

 The veteran served on active duty from October 1965 to 
September 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
increased disability ratings for bilateral hearing loss and 
otitis media.  In May 2003, the RO increased the disability 
rating for bilateral hearing loss from 20 percent to 30 
percent, effective November 21, 2002.  The issues have 
accordingly been recharacterized.     

In February 2000, the Board remanded this case for additional 
development.  The case has been returned for further 
appellate review.

The issue of entitlement to an increased disability rating 
for otitis media with bilateral mastoiditis, status post left 
mastoidectomy, currently evaluated as 10 percent disabling, 
will be the subject of the REMAND herein.


FINDINGS OF FACT

1.  Audiological evaluations prior to November 21, 2002, 
establish the veteran's bilateral hearing loss was no more 
than Level I hearing for the right (better) ear and Level VI 
hearing for the left (poorer ear).

2.  Audiological evaluation on November 21, 2002, establishes 
the veteran's bilateral hearing loss is no more than Level V 
hearing for the right (better) ear and Level VII hearing for 
the left (poorer) ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met prior to 
November 21, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 3.951, 4.85, 4.86, Diagnostic Code 6100 (2002).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing, have not been met from 
November 21, 2002, forward.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  VA satisfied this duty by means 
of an April 2002 VCAA development letter, in addition to the 
discussions in the March 1996 rating decision, August 1996 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) dated in December 2002 and May 2003.   

As noted in the Board's February 2000 remand, regulatory 
changes were made to the schedule for rating disabilities 
pertaining to diseases of the ear, including the criteria for 
evaluating hearing loss, effective June 10, 1999.  The RO, 
however, did not cite both the old and new regulations in its 
December 2002 and May 2003 SSOCs, as required by the Board's 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Nevertheless, remand is not required for further compliance 
because the old regulations were initially applied, the new 
regulations have subsequently been applied in the SSOCs, and, 
most importantly, there were no substantive changes in the 
regulations for rating hearing loss.  Therefore, it would not 
be prejudicial to the veteran for the Board to consider this 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, pertinent evidence was obtained subsequent to 
the Board's remand for additional development.  While it 
appears that treatment records from Dr. Arnaldo Perez Vega 
remain outstanding, the veteran did not provide any releases 
to obtain private treatment records as requested in the RO's 
April 2002 development letter.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In response to the RO's April 2002 VCAA development letter, 
the veteran submitted a July 2002 VA Form 21-4138, Statement 
in Support of Claim, in which he indicated that any available 
evidence would be in VA's possession.  These records were 
obtained in June 2002. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA audiological 
examination in November 2002, and the results of that 
examination are of record and adequately represent the 
current level of disability.  The duty to notify and assist 
has been satisfied, and no further action is warranted.

II.  Evaluation of  bilateral hearing loss

In June 1993, the veteran raised a claim for an increased 
rating for bilateral hearing loss.  In May 2003, the RO 
increased the disability rating from 20 percent to 30 
percent.  The claim for a higher rating, however, remains on 
appeal because the 30 percent disability evaluation is less 
than the maximum benefit available under VA laws and 
regulations.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  


A.  Prior to November 21, 2002

Since the effective date of the grant of entitlement to 
service connection for bilateral hearing loss, January 3, 
1977, the veteran has been assigned a 20 percent disability 
rating.  Applying the facts in this case to the criteria set 
forth above, the currently assigned 20 percent disability 
rating for the adjudicative period at issue is appropriate.

The veteran was afforded VA audiological testing in September 
1993.  At that time, testing demonstrated average puretone 
thresholds to be 43 decibels for the right ear and 78 
decibels for the left ear.  Maryland CNC speech recognition 
score was 92 percent for the right ear and 74 percent for the 
left ear.  The only possible interpretation of these findings 
under both the old and new regulations is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level VI in the left ear.  In such a case, the numeric 
designations correlate to a noncompensable disability rating.  
The 20 percent disability rating has nevertheless been in 
effect for 20 years and is therefore protected in the absence 
of fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951.

The veteran was afforded VA audiological testing in March 
1997.  At that time, testing demonstrated average puretone 
thresholds to be 52 decibels for the right ear and 80 
decibels for the left ear.  Maryland CNC speech recognition 
score was 92 percent for the right ear and 74 percent for the 
left ear.  The only possible interpretation of these findings 
under both the old and new regulations is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level VI in the left ear.  In such a case, the numeric 
designations correlate to a noncompensable disability rating.  

The veteran was afforded VA audiological testing in January 
2000.  At that time, testing demonstrated average puretone 
thresholds to be 41 decibels for the right ear and 76 
decibels for the left ear.  Maryland CNC speech recognition 
score was 92 percent for the right ear and 86 percent for the 
left ear.  The only possible interpretation of these findings 
under both the old and new regulations is that the veteran's 
hearing loss was at no more than Level I in the right ear and 
Level III in the left ear.  In such a case, the numeric 
designations correlate to a noncompensable disability rating.  

The provisions of 38 C.F.R. § 4.86 have been considered with 
respect to the January 2000 audiological report (as they are 
not applicable prior to June 10, 1999), but the results of 
the audiometric examination shows that sections 4.85(b) is 
inapplicable, and section 4.86(a) establishes numeric 
designations from Table VIa that do not support a higher 
rating; the left ear would be a Level VI instead of III, but 
this does not alter the outcome.  There is no other pertinent 
medical evidence of record that would entitle the veteran to 
an increased rating for bilateral hearing loss prior to 
November 21, 2002.



B.  November 21, 2002, forward

The veteran is currently assigned a 30 percent disability 
rating for bilateral hearing loss.  Applying the facts in 
this case to the criteria set forth above, the currently 
assigned 30 percent disability rating is appropriate.

The most recent audiological testing results are contained in 
the November 2002 audio examination report and represent the 
most severe hearing loss findings of record, which show 
average puretone thresholds to be 60 decibels for the right 
ear and 80 decibels for the left ear.  Maryland CNC speech 
recognition score was 74 percent for the right ear and 60 
percent for the left ear.  The only possible interpretation 
of these findings under both the old and new regulations is 
that the veteran's hearing loss is at no more than Level V in 
the right ear and Level VII in the left ear.  38 C.F.R. 
§ 4.85, Tables VI, VIa.  In such a case, the numeric 
designations correlate to a 30 percent disability rating.  
38 C.F.R. § 4.85, Table VII.
 
The provisions of 38 C.F.R. §  4.86 have been considered, but 
the results of the audiometric examination of record shows 
that sections 4.86(b) is inapplicable.  Section 4.86(a) 
establishes numeric designations from Table VIa that do not 
support a higher rating; the left ear is still a Level VII.  
There is no other pertinent medical evidence of record that 
would entitle the veteran to an increased rating for 
bilateral hearing loss.

In reaching these decisions, consideration has been given to 
the veteran's contentions regarding the severity of his 
hearing loss and the fact that he has been diagnosed  and 
treated for hearing loss.  While such evidence is credible, 
it does not provide sufficient evidence on which to award a 
higher rating for bilateral hearing loss because disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  
 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss prior to November 21, 2002, is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing   November 21, 2002, forward is denied.


REMAND

Unfortunately, remand is required for compliance with the 
duty to notify and assist provisions contained in the VCAA.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim of entitlement to an 
increased disability rating for otitis media so that he is 
afforded every possible consideration.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

The evidence, including the November 2002 VA ear disease 
examination report, includes reported complaints of 
dizziness.  Moreover, the 2002 VA ear disease examiner opined 
that such dizziness was a result of the veteran's ear 
pathology.  Despite this, the November 2002 examiner's report 
left blank whether a peripheral vestibular disorder was 
present.  Particularly in light of the March 1997 VA audio-
ear disease examiner's statement that, "[t]here is no 
dizziness," the November 2002 examiner should comment on 
whether a peripheral vestibular disorder is present, based on 
objective findings supporting the diagnosis of vestibular 
disequilibrium.  See 38 C.F.R. § 4.87, DC 6204, Note.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain an addendum to the November 
2002 VA ear disease examination, as set 
forth below, requesting that the 
original examining physician complete 
the addendum, if possible.  The option 
of scheduling another examination, if 
deemed necessary, is left to the 
discretion of the reviewing physician.  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that 
he/she reviewed the claims folder.

The examiner should specifically comment 
on whether the veteran suffers from 
peripheral vestibular disorder, as 
supported by objective findings.  In this 
regard, the reviewing physician should 
reconcile the findings in the November 
2002 examination report that establish no 
peripheral vestibular disorder or 
Meniere's syndrome but reflect dizziness 
attributable to ear pathology.  If a 
specific ear disorder characterized by 
dizziness is present, the examiner should 
diagnose it and comment on the presence 
and frequency of any and all symptoms, 
such as dizziness and staggering.

Any indications that the veteran's 
complaints are not in accord with 
documentary evidence should be directly 
addressed and discussed in the addendum 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


